All claims presented against a company which is in the hands of a receiver, must be submitted to the court in which the receivership proceedings are pending, for its approval, before any payment upon them from its assets can be ordered. The stage of the cause at which all or any of them shall be submitted is to be determined by the court. In view of the fact that the receiver of the defendant company held so large a claim against it, it was fully within the discretion of the Superior Court to hear his motion for an order of approval or confirmation before any assets had been collected which could be applicable to its payment.
It is contended that the claim was barred by the statute of limitations (General Statutes, § 1371), which provides that no action on any simple or implied contract shall be brought but within six years next after the right of action shall accrue.
We have no occasion to inquire whether the obligation arising from a foreign judgment, or one of a sister State of the United States, could be regarded as resting on a simple or implied contract. See Hubbell v. Coudrey, 5 Johns. 132; *Page 656 Andrews v. Montgomery, 19 id. 162; Little v. McVey (N. J.), 47 A. 61. The courts of the United States and those of the States are courts of the same country. Claflin v.Houseman, 93 U.S. 130, 137. A judgment of the Circuit Court of the United States for the southern district of California, stands in respect to its proof and also to its essential nature, in any court of Connecticut, on the same footing as if it had been rendered by another court of this State.Adams v. Way, 33 Conn. 419, 429; Turnbull v. Payson,95 U.S. 418, 424; Morgan v. New York National B.  L. Assn.,73 Conn. 151, 154.
A domestic judgment is a contract of record. It is the highest form of obligation. In one sense, it may be termed a contract by specialty. 1 Parsons on Contracts, *7; Walker
v. Powers, 104 U.S. 245, 248. In another, it may be regarded as raising an implied contract. Denison v. Williams,4 Conn. 402, 403. But it is neither a contract under seal nor an implied contract, within the meaning of our statutes of limitation. General Statutes, §§ 1370, 1371. Such statutes rest on two grounds: the improbability that one having a valid demand against another will delay long to enforce it by suit; and the injurious consequences of such a delay, flowing from natural lapses of memory and loss of evidence. But there is seldom any reason why one who has put a claim into a domestic judgment should proceed otherwise than by execution; and never any danger that, should no suit be brought upon it, the judgment debtor may be prejudiced by loss of evidence as to the merits of the original demand. The rule of the common law, therefore, by which a prima facie presumption of payment arises after twenty years, presents the only limitation of time to the collection of a domestic judgment which is recognized in this State. Boardman v. DeForest, 5 Conn. 1, 8.
The California judgment was rendered in 1892, and irrespective of the effect, if any, of the bringing of the present action in 1895, no presumption of payment had arisen when the defendant filed its answer in 1901.
It is assigned for error that the order appealed from is a *Page 657 
further judgment rendered after a final judgment. A judgment appointing a receiver never terminates a cause. It remains the duty of the court to supervise and direct his conduct as receiver, and to make whatever orders may be necessary from time to time settle the rights of all parties claiming an interest in the estate; and any such order, if final in its nature, as to the particular parties and matters affected by it, may be the subject of a separate appeal. Links
v. Conn. River Banking Co., 66 Conn. 277, 283.
The judgment appointing the plaintiff receiver did not specifically authorize him to bring suit at his option either in his own name as receiver or in that of the defendant, nor to employ counsel to represent the defendant, before the English courts, nor to bring any suit to collect the Circuit Court judgment. It was within the power of the Superior Court, by a supplementary order, to authorize any such forms of proceeding, so far as they might be necessary to accomplish the purposes of the receivership. It is not impossible that a suit on the judgment in the name of the plaintiff as assignee may, under the rules of English law, be deemed requisite as a step towards enforcing the obligation of the contract between the defendant and the Mexican Land and Colonization Company, Limited, in favor of the defendant's creditors. In such case he could as properly sue in his own name as, if the judgment had never been assigned to him, he could have sued, with the consent of Bates and by permission of the court, in the name of Bates.
The order now in question, however, went beyond this. It authorized him to bring suits to collect the judgment, in his name as receiver, or in that of the defendant, "or otherwise," and to maintain any such suits then pending, and to employ counsel to represent the defendant, if a party to any such suit, either as plaintiff or defendant. It was an error to empower the receiver, in a suit in which he might be a plaintiff and the company of which he is such receiver a defendant, to employ counsel to represent the company. There could be no object in any such proceeding for making the company a defendant, except to support an adjudication affecting *Page 658 
its rights; and when thus brought in as a party, it must, like every other defendant in a court of justice, be accorded an opportunity to be heard and fairly heard. McVeigh
v. United States, 11 Wall. 259, 267. A defense to be dictated by the plaintiff in the cause is no defense.
There is nothing in the objection that the order appealed from is a money judgment in favor of the plaintiff, although his complaint asked for no such relief and laid no foundation for it. It is simply what it is entitled, an "Order upon motion for permission to the receiver to bring suits and other acts, and confirming the claim of Clarence L. Barber." It settled, for the purposes of the cause, the validity and amount of this claim, but did not change its character or merge the judgment upon which it rested.
   There is error only in the form of the order in the particular above stated, and the cause is remanded to the Superior Court for the correction of the order, so that it shall not purport to empower the plaintiff to control the course of the defendant in any suit in which he may appear, either individually or as receiver, as an adverse party to it.
In this opinion TORRANCE, C. J., HALL and PRENTICE, Js., concurred.